

117 HR 2239 IH: State and Local Infrastructure Flexibility Act
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2239IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Meuser introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Social Security Act with respect to the types of projects eligible to use certain coronavirus recovery funds, and for other purposes. 
1.Short titleThis Act may be cited as the State and Local Infrastructure Flexibility Act. 2.Coronavirus State fiscal recovery fundSection 602(c)(1) of title VI of the Social Security Act (as added by section 9901 of Public Law 117–2) is amended— 
(1)in subparagraph (C) by striking ; or and inserting a semicolon;  (2)by redesignating subparagraph (D) as subparagraph (E); and 
(3)by inserting after subparagraph (C) the following:   (D)State transportation and infrastructure projects, including projects— 
(i)to improve, repair, and develop roads, railways, tunnels, bridges, and electrical grids; (ii)to fund revitalization, redevelopment, and renewal initiatives to support commercial and industrial growth, economic and workforce development, and attract new business, tourism, and investment;  
(iii)to improve the safety, efficiency, and reliability of the movement of freight and people; (iv)to generate national or regional economic benefits and an increase in global economic competitiveness of the United States; 
(v)to reduce highway congestion and bottlenecks; (vi)to improve connectivity between modes of freight transportation; 
(vii)to enhance the resiliency of critical highway infrastructure and help protect the environment; (viii)to improve roadways vital to national energy security; 
(ix)to address the impact of population growth on the movement of people and freight; (x)to fund the construction or improvement of buildings, land, and other facilities that are required to provide broadband service; and 
(xi)to fund the acquisition and improvement of an existing system that is currently providing insufficient broadband service; or .  